     Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 1 of 17



 1   MAYER BROWN LLP
     EDWARD D. JOHNSON (SBN 189475)
 2   wjohnson@mayerbrown.com
     DONALD M. FALK (SBN 150256)
 3   dfalk@mayerbrown.com
     ERIC B. EVANS (SBN 232476)
 4   eevans@mayerbrown.com
     Two Palo Alto Square, Suite 300
 5   3000 El Camino Real
     Palo Alto, CA 94306-2112
 6   Telephone: (650) 331-2000
     Facsimile: (650) 331-2060
 7
     O’MELVENY & MYERS LLP
 8   RANDALL W. EDWARDS (SBN 179053)
     redwards@omm.com
 9   Two Embarcadero Center, 28th Floor
     San Francisco, California 94111-3823
10   Telephone: (415) 984-8700
     Facsimile: (415) 984-8701
11
     Attorneys for Plaintiff GOOGLE LLC
12
                             UNITED STATES DISTRICT COURT
13
                           NORTHERN DISTRICT OF CALIFORNIA
14

15
     IN RE GOOGLE REFERRER HEADER                   Case No. 5:10-cv-4809-EJD
16   PRIVACY LITIGATION

17   This Document Relates to All Actions           DEFENDANT GOOGLE LLC’S
                                                    REPLY IN SUPPORT OF MOTION TO
18                                                  DISMISS FOR LACK OF SUBJECT
                                                    MATTER JURISDICTION
19
                                                    Date: June 4, 2020
20                                                  Time: 10:00 a.m.
                                                    Courtroom: 4, 5th Floor
21

22                                                  Judge: Hon. Edward J. Davila

23

24

25

26

27

28

               GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION;
                                                                   CASE NO. 5:10-CV-4809-EJD
      Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 2 of 17



 1
                                                        TABLE OF CONTENTS
 2
                                                                                                                               Page
 3   TABLE OF AUTHORITIES ......................................................................................................... ii
 4   INTRODUCTION ......................................................................................................................... 1
     ARGUMENT ................................................................................................................................. 3
 5
               A.         Plaintiffs Lack Standing To Bring Their SCA Claim ............................................ 3
 6
                          1.         Only Violations That Involve Information Identifying The
 7                                   Plaintiffs Confer Standing To Pursue Privacy-Related Statutory
                                     Claims ........................................................................................................ 3
 8
                          2.         Plaintiffs’ Allegations About The Risk of Reidentification Are Too
 9                                   Speculative To Establish Standing............................................................. 8
               B.         Plaintiffs Lack Standing to Bring Their Common Law Claims ............................ 9
10
                          1.         Plaintiffs Lack Standing to Assert a Breach of Contract Claim .............. 10
11
                          2.         Plaintiffs Lack Standing to Assert Unjust Enrichment ............................ 11
12   CONCLUSION ............................................................................................................................ 13
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                            i
                       GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                           CASE NO. 5:10-CV-4809-EJD
      Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 3 of 17



 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                   Page(s)
 3   Cases
 4
     Cahen v. Toyota Motor Corp.,
 5      717 F. App’x 720 (9th Cir. 2017) ....................................................................................6, 9, 11

 6   Clapper v. Amnesty Int’l USA,
        568 U.S. 398 (2013) ...........................................................................................................2, 8, 9
 7
     Dutta v. State Farm Mut. Auto. Ins. Co.,
 8      895 F.3d 1166 (9th Cir. 2018) ...............................................................................................3, 4
 9   Edwards v. First Am. Corp.,
10      610 F.3d 514 (9th Cir. 2010) .....................................................................................................6

11   In re Facebook Privacy Litigation,
         192 F. Supp. 3d 1053 (N.D. Cal. 2016) ...............................................................................1, 11
12
     Flynn v. FCA US LLC,
13      2020 WL 1492687 (S.D. Ill. Mar. 27, 2020) .............................................................................9
14   Livingston v. Woodworth,
         56 U.S. 546 (1853) ...................................................................................................................11
15

16   Low v. LinkedIn Corp.,
        2011 WL 5509848 (N.D. Cal. Nov. 11, 2011) ..........................................................................7
17
     Mays v. Wal-Mart Stores, Inc.,
18     2020 WL 1277642 (9th Cir. Mar. 17, 2020) ..............................................................................8
19   Robins v. Spokeo, Inc.,
        867 F.3d 1108 (9th Cir. 2017) ...................................................................................................3
20

21   Root v. Lake Shore & M.S. Ry. Co.,
        105 U.S. 189 (1881) .................................................................................................................11
22
     Sheldon v. Metro-Goldwyn Pictures Corp.,
23      309 U.S. 390 (1940) .................................................................................................................11

24   Spokeo, Inc. v. Robins,
        136 S. Ct. 1540 (2016) ...........................................................................................................2, 9
25
     Wheaton v. Apple Inc.,
26
       2019 WL 5536214 (N.D. Cal. Oct. 25, 2019)............................................................................6
27
     In re Zynga Privacy Litig.,
28       750 F.3d 1098 (9th Cir. 2014) ...................................................................................................6

                                                                         ii
                      GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                          CASE NO. 5:10-CV-4809-EJD
      Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 4 of 17



 1   Statutes
 2   18 U.S.C. § 2707(a) .........................................................................................................................3
 3   18 U.S.C. § 2710(a)-(b) ...................................................................................................................6
 4
     Stored Communications Act .................................................................................................. passim
 5
     Video Privacy Protection Act ..........................................................................................................5
 6
     Other Authorities
 7
     Restatement (First) of Restitution § 1 cmt. ....................................................................................12
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          iii
                       GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                           CASE NO. 5:10-CV-4809-EJD
         Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 5 of 17



 1                                            INTRODUCTION
 2            Plaintiffs’ opposition insists that the mere disclosure of search terms—without
 3   identifying the person who entered them—concretely injures the searcher. Thus, they say, if a
 4   user enters “low carbohydrate diets,” the disclosure of those words alone somehow hurts the
 5   unidentified user.
 6            To defend this indefensible proposition, plaintiffs present a welter of details from
 7   materially different cases. But that discussion misses the point. Those cases involve the
 8   compilation of multiple data points linked to particular individuals. The complaint here does not
 9   plausibly allege facts to show that any plaintiff—or other Google Search user—has ever been
10   identified through information in a referrer header. Nor do plaintiffs plausibly allege that any of
11   them was imminently identifiable by any third-party website operator. Unless a user repeatedly
12   visited the same website by clicking on links on Google search results pages, a website operator
13   would have only a single set of search terms to work with.
14            Plaintiffs do not dispute how referrer headers operated during the relevant time period, or
15   why they are different from cookies, which some website operators or advertising companies
16   may use correlate browsing history with a specific browser or user account. See Mot. 3-5. Nor
17   do they dispute that search engines conveyed referrer headers to website operators as a standard
18   technical feature of web browsing for many years. Yet plaintiffs have not alleged a single
19   instance in which a third-party website operator used search terms contained in referrer headers
20   to identify and harm anyone—much less plaintiffs themselves.
21            Without that missing piece, plaintiffs have failed to assert constitutionally cognizable harm
22   to their privacy interests. Alleged disclosure of anonymous search terms not linked to an individual
23   is no injury at all.1
24

25

26   1
       Although plaintiffs use a declaration to smuggle in their entire Supreme Court brief (see Dkt. No.
     109-1), they do not reprise that brief’s brittle analogies to cases protecting a property interest in
27   letters or intellectual property rights. For good reason: there is no indication in the SCA that
     Congress intended to create a property right in the information embedded in referrer headers. Mot.
28   14-16.
                                                       1
                   GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                       CASE NO. 5:10-CV-4809-EJD
      Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 6 of 17



 1           Far from supporting plaintiffs’ principal argument that any alleged violation of the Stored
 2   Communications Act (SCA) confers Article III standing, the Ninth Circuit’s recent decision in In
 3   re Facebook, Inc. Internet Tracking Litigation underscores what is lacking in plaintiffs’ allegations
 4   here. The Ninth Circuit concluded that “Plaintiffs have adequately alleged harm to the[] privacy
 5   interests” protected by the SCA because the defendant allegedly used cookies “in order to receive
 6   and compile their personally identifiable browsing history.” 956 F.3d 589, 598 (9th Cir. 2020)
 7   (emphasis added). The other recent Ninth Circuit decisions that plaintiffs cite likewise involved
 8   allegations of disclosure or collection of data linked to identified, individual plaintiffs. In contrast,
 9   courts have repeatedly rejected privacy theories of standing when the alleged information is not
10   linked to any plaintiff. See Mot. 11-12, 13-14 and pages 6-7 below. This case falls squarely into
11   the latter camp.
12           Plaintiffs barely defend the complaint’s speculation that search terms embedded in referrer
13   headers could be used to “reidentify” the searcher. The opposition merely repeats the complaint’s
14   allegations without trying to rebut Google’s showing that those allegations fall far short of showing
15   imminent concrete harm under the standards of Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016),
16   and Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013).
17           Finally, plaintiffs resort to misdirection in trying to prop the complaint up on their
18   common-law claims for breach of contract and unjust enrichment, confusing the remedies
19   theoretically available with the injury required to proceed at all.. Whether nominal damages are
20   available without proof of actual damages and whether a remedy could be measured by a
21   defendant’s gain rather than a plaintiff’s loss are beside the point: under Article III, a plaintiff must
22   still plausibly allege actual or imminent concrete harm to open the federal courthouse doors. Both
23   this Court and Chief Judge Ware were correct in dismissing these claims for lack of Article III
24   standing.
25

26

27

28
                                                        2
                  GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                      CASE NO. 5:10-CV-4809-EJD
      Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 7 of 17



 1                                              ARGUMENT
 2   A.     Plaintiffs Lack Standing To Bring Their SCA Claim.
 3          1.      Only violations that involve information identifying the plaintiffs confer
                    standing to pursue privacy-related statutory claims.
 4
            Plaintiffs try to create the impression that the Ninth Circuit has held that any alleged
 5
     violation of the SCA or other statutes arguably protecting privacy interests automatically confers
 6
     Article III standing. Plaintiffs are wrong.
 7
            As Plaintiffs acknowledge in passing (Opp. 2), the Ninth Circuit uses a two-part test to
 8
     evaluate whether an alleged violation of a statute is sufficient to establish injury in fact: “(1)
 9
     whether the statutory provisions at issue were established to protect [the plaintiff’s] concrete
10
     interests (as opposed to purely procedural rights), and if so, (2) whether the specific procedural
11
     violations alleged in [the] case actually harm, or present a material risk of harm to, such interests.”
12
     Dutta v. State Farm Mut. Auto. Ins. Co., 895 F.3d 1166, 1174 (9th Cir. 2018) (quoting Robins v.
13
     Spokeo, Inc., 867 F.3d 1108, 1113 (9th Cir. 2017)) (alterations in Dutta). In other words, the
14
     plaintiff must not only allege the violation of a statute that protects a concrete interest but “must
15
     also demonstrate how the specific violation of [the statute] alleged in the complaint actually
16
     harmed or present[ed] a material risk of harm” to the individual plaintiff. Id. at 1175 (quotation
17
     marks omitted).
18
            Indeed, the terms of the SCA compel a two-step analysis like the one the Ninth Circuit
19
     used in both Dutta and Facebook Internet Tracking, because Congress limited any action under
20
     the statute to persons “aggrieved” by a violation. 18 U.S.C. § 2707(a). Congress’s use of the
21
     limiting term “aggrieved” repudiates plaintiffs’ theory that every alleged violation of the SCA
22
     confers standing, because it reflects Congress’s intent not to expand the class of persons who can
23
     sue beyond those who can otherwise satisfy the ordinary Article III requirements of actual concrete
24
     harm or risk of harm. Mot. 17. As the government explained to the Supreme Court, the statutory
25
     reference to “person aggrieved” “incorporates the default Article III standing inquiry, which
26
     requires concrete harm.” U.S. Supp. Reply Br. 3 (2018 WL 6788369). Thus the term “aggrieved”
27

28
                                                       3
                  GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                      CASE NO. 5:10-CV-4809-EJD
      Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 8 of 17



 1   confirms the need to apply full Article III concrete injury analysis—the second step of the Ninth
 2   Circuit test—while also imposing an additional statutory pleading hurdle of pleading.
 3           Yet plaintiffs never get to the second step. They argue instead that it is enough that the
 4   Ninth Circuit determined that the SCA “codif[ies] a substantive right to privacy.” Opp. 3 (quoting
 5   Facebook Internet Tracking, 956 F.3d at 598). But the Ninth Circuit applied both steps of its
 6   analysis in Facebook Internet Tracking and the other cases on which plaintiffs rely, see 956 F.3d
 7   at 598 (citing Dutta). The court of appeals held the second step satisfied because in each of those
 8   cases—unlike this one—the plaintiffs had alleged the collection or disclosure of information
 9   actually linked to the individual plaintiff.
10           For example, the Facebook Internet Tracking plaintiffs alleged that Facebook used browser
11   plug-ins “to track users’ browsing histories when they visit third-party websites, and then
12   compile[] these browsing histories into personal profiles” that Facebook “correlat[ed] … with
13   users’ personal Facebook profiles.” 956 F.3d at 596, 598-99. The Ninth Circuit held that these
14   specific allegations “adequately alleged harm to the[] privacy interests” protected by the SCA
15   because Facebook was receiving and compiling plaintiffs’ “personally identifiable browsing
16   history.” Id. at 598 (emphasis added). Noting that “the nature of the allegedly collected data is . . .
17   important,” id. at 603, the opinion repeatedly observed that the information at issue—unlike the
18   single sets of anonymous search terms conveyed to a third party in referrer headers—was personal
19   information tied to the specific user:
20              “Plaintiffs allege that ‘[n]o matter how sensitive the website, the referral URL is
21               acquired by Facebook along with the cookies that precisely identify the [logged-out]
22               user’ and that Facebook acquires an ‘enormous amount of individualized data’ through
23               its use of cookies on the countless websites that incorporate Facebook plug-ins.” Id. at
24               603 (emphasis added).
25              “Here, Plaintiffs have adequately alleged that Facebook’s tracking and collection
26               practices would cause harm or a material risk of harm to their interest in controlling
27               their personal information.” Id. at 599 (emphasis added).
28
                                                       4
                  GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                      CASE NO. 5:10-CV-4809-EJD
      Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 9 of 17



 1             “As alleged, Facebook’s tracking practices allow it to amass a great degree of
 2              personalized information.” Id. (emphasis added).
 3             “Facebook’s user profiles would allegedly reveal an individual’s likes, dislikes,
 4              interests, and habits over a significant amount of time.” Id. (emphasis added).
 5             “. . . Plaintiffs must allege they retain a stake in the profits garnered from their personal
 6              browsing histories.” Id. at 600 (emphasis added).
 7              “. . . Plaintiffs have adequately pleaded an entitlement to Facebook’s profits from
 8              users’ personal data sufficient to confer Article III standing.” Id. (emphasis added).
 9              “Plaintiffs allegedly did not provide authorization for the use of their personal
10              information.” Id. at 601 (emphasis added).
11              “[T]he allegations that Facebook allegedly compiled highly personalized profiles from
12              sensitive browsing histories and habits prevent us from concluding that the Plaintiffs
13              have no reasonable expectation of privacy.” Id. at 604 (emphasis added).
14           Here, by contrast, plaintiffs have not plausibly alleged any link between search queries
15   embedded in referrer headers and the identity of the searcher. See Mot. 11-12; pages 8-9, infra.
16   Plaintiffs alleged neither of the key elements in Facebook Internet Tracking: the compilation of
17   multiple data points for each user into personal profiles and the correlation to an identified user.
18   Unlike the information allegedly collected in Facebook Internet Tracking that tracked a specific
19   user’s browsing history over time and linked it to a user ID and profile, the referrer header
20   identifies only the immediately preceding website, one at a time, to websites accessed from a
21   Search results page; the referrer header contains no other information about the user or her search
22   history. See Mot. 4 (citing RFC 2616 § 14.36).
23          Plaintiffs also rely on Campbell v. Facebook and Eichenberger v. ESPN, Inc., but we have
24   explained (Mot. 12-13) that those cases differ from this case in the same dispositive way: the data
25   in those was tied to a specific user, but the search terms at issue here were not. Campbell involved
26   the alleged collection of the plaintiffs’ “individual private messages” that were also linked to the
27   specific Facebook user sending the message. 951 F.3d 1106, 1119 (9th Cir. 2020). And
28   Eichenberger involved the Video Privacy Protection Act, which, unlike the SCA, explicitly
                                                       5
                 GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                     CASE NO. 5:10-CV-4809-EJD
     Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 10 of 17



 1   requires the disclosure of “personally identifiable information,” 18 U.S.C. § 2710(a)-(b), that is,
 2   information that “readily permit[s] an ordinary person to identify a specific individual[].” 876
 3   F.3d 979, 985 (9th Cir. 2017) (quotation marks omitted). Plaintiffs do not address our discussion
 4   of this fundamental distinction. Their silence speaks volumes.
 5          Plaintiffs read far too much (Opp. 6-7) into a Ninth Circuit dictum suggesting that, “[u]nder
 6   some circumstances, a user’s request to a search engine for specific information could constitute a
 7   communication” under the SCA. In re Zynga Privacy Litig., 750 F.3d 1098, 1108-09 (9th Cir.
 8   2014). That discussion had nothing to do with standing; as the court of appeals acknowledged,
 9   standing was based on now-abrogated authority holding that any statutory violation automatically
10   confers Article III standing. Id. at 1105 n.5 (citing Edwards v. First Am. Corp., 610 F.3d 514, 517
11   (9th Cir. 2010)). More pertinent, and in contrast with this case, the plaintiffs in Zynga alleged
12   disclosure of a Facebook ID or user name that identifies a particular Facebook user. Id. at 1107.
13   So the Ninth Circuit had no occasion even to speculate whether there is a cognizable privacy harm
14   in the disclosure of information not linked to the plaintiff. And the court did not even have to
15   probe the plausibility of the allegation before it because, even assuming the disclosed information
16   qualified as “personally identifiable information,” it did not qualify as the “contents of a
17   communication” under the SCA. Id. Here, in contrast, plaintiffs have not plausibly alleged that
18   the disclosure of a set of search terms in a referrer header can identify the identity of the individual
19   who entered the search.
20          Far more relevant are decisions cited in our opening brief (at 11, 14, 17) that plaintiffs fail
21   to address. The Ninth Circuit has concluded that standing is lacking when a plaintiff’s claims are
22   based on “aggregate collection and storage of non-individually identifiable” information, and there
23   are no plausible allegations that the information collected is “individually identifiable to particular
24   drivers.” Cahen v. Toyota Motor Corp., 717 F. App’x 720, 724 (9th Cir. 2017) (distinguishing
25   Eichenberger on that basis) (emphasis added). And other courts in this District have similarly held
26   that plaintiffs asserting privacy-based claims lack standing unless they plausibly plead that the
27   supposedly private information was or will be linked to the identities of individual users. See, e.g.,
28   Wheaton v. Apple Inc., 2019 WL 5536214, at *5 (N.D. Cal. Oct. 25, 2019) (dismissing for lack of
                                                        6
                  GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                      CASE NO. 5:10-CV-4809-EJD
     Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 11 of 17



 1   standing and on the merits claims that Apple disclosed customers’ personal listening information
 2   to third-party developers because plaintiffs did not plausibly allege that the disclosed metadata and
 3   “tokens” “are capable of association with uniquely identifying information pertaining to individual
 4   users”); Low v. LinkedIn Corp., 2011 WL 5509848, at *4 (N.D. Cal. Nov. 11, 2011) (no standing
 5   for SCA claim when “Plaintiff has not alleged that his browser history will be linked to his identity
 6   by LinkedIn” or third parties). Lacking any response to these decisions, plaintiffs simply ignore
 7   them.
 8           Indeed, Judge Koh rejected a vanity search theory in Low much like (but stronger than) the
 9   one plaintiffs advance here. The plaintiff in Low alleged that he had conducted a “social search
10   for his own name,” and that as a result “his personal LinkedIn user identification number … was
11   transmitted to third parties by LinkedIn.” 2011 WL 5509848, at *3. But the problem with that
12   theory, the court explained, was that “Plaintiff has not alleged how third party advertisers would
13   be able to infer Low’s personal identity from LinkedIn’s anonymous user ID combined with his
14   browsing history.” Id. Similarly, a search for a person’s name, if disclosed to a third-party website
15   operator through a referrer header, reveals nothing about the searcher because the third party
16   cannot possibly know who conducted the search. See Mot. 11-12. Yet the referrer headers here
17   did not even transmit a “personal … identification number.”
18           Plaintiffs reference their allegation that someone could search for “credit card numbers,
19   social security numbers, [or] financial account numbers.” Opp. 3 (citing Dkt. No. 50, ¶ 3). But the
20   search queries alleged by the plaintiffs are nothing like that. In any event, plaintiffs do not plausibly
21   allege how a third-party website operator would know the nature of the number being searched or
22   the identity of the searcher and use it to commit “identity theft.” Id. Indeed, a positive search
23   result for a number of that type generally would already reflect the number itself, meaning that the
24   website operator already had the number or other content. The complaint does not allege facts to
25   show that identity theft of that kind has ever occurred, let alone to any plaintiffs, and the opposition
26   does not argue for standing based on an increased risk of identity theft—an argument that would
27   be hopelessly speculative in any event. See pages 8-9, infra.
28
                                                        7
                  GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                      CASE NO. 5:10-CV-4809-EJD
     Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 12 of 17



 1          In short, plaintiffs’ complaint founders on the second step of the Ninth Circuit’s post-
 2   Spokeo framework. Without plausible allegations linking the search queries alleged in the
 3   complaint with the identity of the searcher, plaintiffs’ claims “lack[] a meaningful nexus to the
 4   concrete interests safeguarded by” the SCA. Mays v. Wal-Mart Stores, Inc., --- F. App’x ----, 2020
 5   WL 1277642, at *2 (9th Cir. Mar. 17, 2020).
 6          2.      Plaintiffs’ Allegations About The Risk of Reidentification Are Too Speculative
                    To Establish Standing.
 7
            Plaintiffs half-heartedly defend the complaint’s allegations about the “Science of
 8
     Reidentification” (Dkt. No. 50, ¶¶ 83-91), instead confirming that they principally rely on the
 9
     notion that disclosure of search terms, by themselves, always amounts to concrete harm. Opp. 8.
10
     That plaintiffs have gone nearly all-in on their erroneous theory of ipso facto standing under the
11
     SCA is unsurprising. As we detailed in our opening brief (at 18-20), to identify anyone a website
12
     operator would have to go through a convoluted series of highly improbable steps, including
13
     combining the referrer headers with outside information from unnamed third parties, that are
14
     necessary to the reidentification plaintiffs hypothesize—not to mention being willing to invest the
15
     substantial resources required to undertake these steps. And a website operator would have only
16
     one referrer header to work with at a time, except in the even more speculative scenario where the
17
     same website would appear as a search result for materially differing searches by the same user.
18
     Theories of standing based on this level of conjectural concatenation “do[] not satisfy the
19
     requirement that threatened injury must be certainly impending,” or the requirement that any such
20
     injury be “fairly traceable” to the defendant’s alleged conduct. Clapper, 568 U.S. at 410-11.
21
            Plaintiffs do not dispute our showing about what would be required to reidentify the
22
     plaintiffs or any other Google Search user. What little they do say refers to the complaint’s
23
     allegation about an AOL data release. As our opening brief explained, however, the data AOL
24
     released are nothing like the isolated search terms at issue here. See Mot. 18-19. AOL revealed
25
     an average of more than 30 searches per user (grouped by user), cookie contents, and other
26
     information. On plaintiffs’ own theory, reidentification requires multiple data points that (unlike
27
     a single search term) permit narrowing the pool of possible users. But as the government pointed
28
                                                     8
                 GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                     CASE NO. 5:10-CV-4809-EJD
     Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 13 of 17



 1   out at the Supreme Court, the complaint does not allege that Google disclosed “multiple pieces of
 2   information from which a website operator could reconstruct [plaintiffs’] identities.” U.S. Supp.
 3   Br. 21 (2018 WL 6304858). Rather, each website operator received only one search query at a
 4   time.
 5           Plaintiffs mention IP addresses (Opp. 9), but as we have explained, there is no publicly
 6   available way to link an IP address to the specific device or computer user requesting the webpage,
 7   nor any allegation that any website operator even tried to do so. Mot. 4-5. Plaintiffs do not
 8   challenge that explanation, but simply ignore it.
 9           The hypothetical possibility of harm based on the remote possibility of a result under highly
10   controlled conditions is too speculative to support standing under the standards of Clapper and
11   Spokeo. For example, in Cahen, the plaintiffs alleged that their vehicles were equipped with
12   computer technology that was vulnerable to hacking. But those plaintiffs did “not allege that any
13   of their vehicles have actually been hacked,” or even that “they are aware of any vehicles that have
14   been hacked outside of controlled environments,” instead relying entirely on a report in Wired
15   magazine that described a hack conducted in a controlled environment. 717 F. App’x at 723. The
16   Ninth Circuit concluded that the plaintiffs lacked standing because “these alleged risks and defects
17   are speculative.” Id. Another court recently followed Cahen in dismissing “nearly identical”
18   allegations for lack of standing because they were too speculative, noting that “Plaintiffs concede
19   that only one hack of the 1.2 million subject vehicles with the purported defects has occurred, and
20   that one occurrence took place when two highly trained researchers hacked a vehicle in a controlled
21   setting.” Flynn v. FCA US LLC, 2020 WL 1492687, at *1, *4 (S.D. Ill. Mar. 27, 2020).
22           Here, the lack of standing is still clearer. Plaintiffs do not allege that a third-party website
23   operator has ever identified a Google Search user from search terms embedded in referrer
24   headers—not even in a controlled setting. Clapper and Spokeo squarely foreclose plaintiffs’
25   arguments for standing based on hypothetical future reidentification.
26   B.      Plaintiffs Lack Standing to Bring Their Common Law Claims
27           Plaintiffs lack standing to bring their common-law claims for the reason this Court
28   previously identified: they do not “plead facts sufficient to show that the disseminated information
                                                         9
                  GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                      CASE NO. 5:10-CV-4809-EJD
     Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 14 of 17



 1   is of a nature that places [them] in imminent danger of harm.” Dkt. No. 38, at 4. For all the reasons
 2   detailed above and in our opening brief, there are no plausible allegations that the disclosure of
 3   search terms in referrer headers can identify the individual searcher. Plaintiffs cannot manufacture
 4   standing by dressing up their flawed theory of alleged privacy injury in common-law garb.
 5          1.      Plaintiffs Lack Standing to Assert a Breach of Contract Claim.
 6          Although they accuse us of conflating the merits and standing, plaintiffs appear to concede
 7   that asserting a “concrete” injury supporting standing for a breach of contract claim requires them
 8   to allege facts that plausibly describe “the manner of breach.” Opp. 13. They further assert that
 9   their claim of injury is sufficiently “particularized” because “it involves disclosure of Plaintiffs’
10   own personal information.” Id.
11          But the complaint does not do that. Plaintiffs do not dispute that their contract claim
12   presumes that the search terms in referrer headers constitute “personal information” under the
13   contract. Dkt. No. 50, ¶¶ 25, 29, 144. And they acknowledge that this contract term was defined
14   as information that “personally identifies you” or that “can be reasonably linked to such
15   information by Google.” Id. ¶ 26 (emphasis added); see Opp. 12.
16          Plaintiffs argue that this standard was met because plaintiff Italiano searched for a
17   combination of his own name and various other terms. Opp. 13. Again, however, including an
18   individual’s name as one of several terms in a search does plausibly support a conclusion that the
19   search terms reveal personal information about the individual or suffice to identify the individual,
20   because the searcher could be anyone. Mot. 11-12.
21          Plaintiffs further muddy the waters by referencing a Google policy about users’ Web
22   History—a record some users keep of their activity on Google and information about the webpages
23   they visit. Opp. 13 (citing Compl. ¶¶ 33-34). But the complaint does not plausibly allege facts
24   showing that any plaintiff’s Web History was disclosed to third-party website operators through
25   referrer headers, which identify only a single immediately preceding website. See Mot. 3-7.
26          Because plaintiffs fail to plausibly allege a breach for the same reason that they fail to
27   allege a privacy harm under the SCA, their extended discussion of nominal damages is a red
28   herring. That some courts permit a contract cause of action for nominal damages without proof of
                                                      10
                 GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                     CASE NO. 5:10-CV-4809-EJD
     Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 15 of 17



 1   actual damages does not eliminate the need to plausibly allege a concrete and particularized injury
 2   in fact under Article III. This Court confirmed the point in deciding In re Facebook Privacy
 3   Litigation, 192 F. Supp. 3d 1053 (N.D. Cal. 2016) (cited at Opp. 11). The Court did not hold that
 4   merely inserting a breach of contract claim into a complaint is enough to generate standing, but
 5   rather explained that “[t]he injury alleged is ‘concrete’ in that plaintiffs specify the contractual
 6   terms to which Ms. Marfeo agreed and the manner of breach by Facebook. The breach is
 7   ‘particularized’ in that it involves disclosure of Ms. Marfeo’s own personal information and
 8   ‘actual’ in that plaintiffs claim the breach has already occurred.” Id. at 1062. Those are the same
 9   standards that plaintiffs must meet here. Opp. 13.
10           Unlike Facebook Privacy, in which the defendant did not “challenge plaintiffs’ evidence
11   that Ms. Marfeo’s personal information was transmitted to third parties,” 192 F. Supp. 3d at 1062,
12   Google is squarely challenging the plausibility of the complaint’s allegations that search terms in
13   referrer headers qualify as personal information that can be used to identify the user who performed
14   the search. Moreover, this Court’s observation about the concreteness of the injury alleged in
15   Facebook Privacy would have been irrelevant if plaintiffs here were correct that inserting a breach
16   of contract claim into a complaint is all that is required to satisfy Article III.
17           Finally, plaintiffs simply ignore the courts, including the Ninth Circuit in Cahen, that have
18   dismissed breach of contract claims for lack of Article III standing when the plaintiff failed to
19   allege the requisite harm or risk of harm. See Mot. 23. As the government has pointed out, these
20   cases confirm that this Court “was ultimately correct” in previously dismissing plaintiff Gaos’s
21   common-law claims. U.S. Supp. Reply Br. 11.
22           2.      Plaintiffs Lack Standing to Assert Unjust Enrichment.
23           Plaintiffs lack standing to pursue a claim for unjust enrichment for many of the same
24   reasons. Plaintiffs appear to recognize that unjust enrichment requires a misuse of the plaintiff’s
25   property. See Mot. 23; Opp. 15. The cases they cite confirm as much. See, e.g., Sheldon v. Metro-
26   Goldwyn Pictures Corp., 309 U.S. 390 (1940) (unjust enrichment for profits attributable to use of
27   plaintiff’s copyrighted material); Livingston v. Woodworth, 56 U.S. 546 (1853) (patent
28   infringement); Root v. Lake Shore & M.S. Ry. Co., 105 U.S. 189 (1881) (same). The very section
                                                        11
                  GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                      CASE NO. 5:10-CV-4809-EJD
     Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 16 of 17



 1   and comment of the Restatement that plaintiffs cite likewise make clear that unjust enrichment
 2   may apply “where a person with knowledge of the facts wrongfully disposes of the property of
 3   another and makes a profit thereby” or profits from a “fiduciary relation” between the parties.
 4   Restatement (First) of Restitution § 1 cmt. e (1937).2
 5          But plaintiffs have not plausibly alleged any property interest (or fiduciary relationship)
 6   here. Plaintiffs incorrectly assert (Opp. 16-17) that Google’s Terms of Service create a property
 7   interest by clarifying that users “‘retain ownership of any intellectual property rights’” they already
 8   hold in content submitted to Google. Compl. ¶ 35. But on its face, that language preserves existing
 9   property rights without creating new ones, and therefore does not plausibly allege the creation of
10   a new property right. Nor do plaintiffs plausibly allege any basis for intellectual property rights in
11   their search terms.
12          Plaintiffs also return to Facebook Internet Tracking. Opp. 15. But the Ninth Circuit’s
13   conclusion that the plaintiffs had standing to plead unjust enrichment centered on the allegations
14   that the defendant profited from the plaintiffs’ “personal browsing histories” in which plaintiffs
15   had a property interest. 956 F.3d at 600 (emphasis added); see also id. (“Plaintiffs allege that their
16   browsing histories carry financial value”). The lack of a similar plausibly alleged property interest
17   here is fatal to plaintiffs’ standing for their unjust enrichment claims.
18          Separately, plaintiffs fail to plausibly allege that Google profited from the referrer header
19   function. See Mot. 23-24. Their series of bullet points (Opp. 15-16) doubles down on the
20   complaint’s speculation that referrer headers and search queries have value to advertisers and
21   search engine optimization companies. But plaintiffs fail to explain who is paying for the
22   anonymous and untracked referrer headers that accompanied links from search queries or how
23   Google might extract a benefit from the industry-standard referrer header field.
24          In short, unjust enrichment quantifies a remedy based on a defendant’s gain rather than a
25   plaintiff’s loss, but the plaintiff’s property still must be misused in some way; a request for unjust
26

27   2
       Plaintiffs attack a strawman when they argue that unjust enrichment does not require the direct
     sale of the plaintiffs’ property. Opp. 16. A sale is unnecessary, but a defendant cannot be unjustly
28   enriched by the plaintiff’s property unless the plaintiff has a property interest in the first place.
                                                       12
                  GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                      CASE NO. 5:10-CV-4809-EJD
     Case 5:10-cv-04809-EJD Document 110 Filed 05/15/20 Page 17 of 17



 1   enrichment does not itself create an injury in fact that is otherwise absent. Because plaintiffs have
 2   failed to plausibly allege any concrete harm or risk of harm stemming from Google’s use of the
 3   referrer header function, they lack standing to bring any of their claims—both statutory and
 4   common-law.
 5                                            CONCLUSION
 6          The complaint should be dismissed for lack of subject-matter jurisdiction.
 7

 8          Dated: May 15, 2020                    Respectfully submitted,
 9                                                         MAYER BROWN LLP
10

11                                                         /s/ Edward D. Johnson
                                                           Edward D. Johnson
12
                                                           Counsel for Defendant
13                                                         Google LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      13
                 GOOGLE’S REPLY ISO MOT. TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
                                                                     CASE NO. 5:10-CV-4809-EJD
